The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This Office Action follows a response filed on July 20, 2022.  Claims 1, 8 and 10 have been amended; claims 3-4, 9 and 11 have been cancelled; claims 12-13 have been added.   
In view of amendments and remarks the rejection of claims 1-11 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (KR 2011-0078245 A) has been withdrawn.   
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1-2, 5-8, 10, and 12-13 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly amended claims 8 and 10, and new claim 12 accordingly recite the limitations “7 to 20 parts by weight of the repeat unit derived from butyl acrylate” (claim 8, line 7), “wherein the repeat unit derived from butyl acrylate is included in an amount of 7 to 10 parts by weight” (claim 10, lines 1-3), and “wherein the butyl acrylate comonomer is included in an amount of 10 to 20 parts by weight” (claim 12, lines 1-2)   which render the claims 8, 10, and 12 indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art for the following reason.
Claim 8 has been amended as the follows:
A polyacrylonitrile-based copolymer for a carbon fiber precursor, based on 100 parts by weight of all repeat units in the copolymer, the polyacrylonitrile-based
copolymer comprising:
75 to 95 parts by weight of repeat unit derived from the acrylonitrile-based monomer;
0.1 to 5 parts by weight of repeat unit derived from the carboxylic acid-based comonomer; and
7 to 20 parts by weight of repeat unit derived from butyl acrylate.
It is noted that if the amount of repeat unit derived from the acrylonitrile-based monomer is 95 parts by weight (it is allowable value), there is no room for 7 parts by weight of repeat unit derived from butyl acrylate as per claims 8 and 10, and for 10 parts by weight of butyl acrylate comonomer as per claim 12. Therefore, in this case the maximum amount of repeat unit derived from the acrylonitrile-based monomer should be at most 92.9 parts by weight, not 95 parts by weight as instantly claimed. 
Claim 13 recites the limitation "wherein the repeat unit derived from the acrylate-based comonomer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because claim 8 does not has the limitation “acrylate-based comonomer".

Claim Rejections - 35 USC § 103
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
Claims 1-2, 5-8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Lee et al. (KR 2011-0078245 A) in view of Yoon et al. (U.S. Patent 5,401,576) or Paulauskas et al. (U.S. Patent Application Publication 2012/0322332 A1), 
The disclosure of Lee’s reference resided in § 3 of the Office Action dated April 28, 2022 is incorporated herein by reference. 
With regard to the limitation of newly amended claims 1 and 8, Lee does not disclose that butyl acrylate is included in an amount of 7 to 20 parts by weight.
Yoon discloses that FIG. 1B illustrates an embodiment as shown in FIG. 1A, which shows the melting endothermic and the solidifying exothermic peaks of the PAN hydrate which is a mixture of a polyacrylonitrile containing 89.2% by weight of acrylonitrile and 10.8% by weight of methylacrylate, and 20% by weight of water (col. 4, lines 34-51; col. 6, lines 22-24, example 1, etc.).
The term "PAN" as used herein refers to both homopolymers of acrylonitrile and copolymers of acrylonitrile with one or two or more copolymerizable monomers. Such copolymers should contain at least 70%, preferably 85% by weight of acrylonitrile and at most 30%, preferably 15% by weight of the copolymerizable monomer, which is clearly within the claimed range (col. 6, lines 18-24). Such copolymerizable monomers include addition polymerizable monomers containing ethylenically double bonds, such as methyl acrylate, methyl methacrylate, ethyl acrylate, chloroacrylic acid, ethyl methacrylate, acrylic acid, methacrylic acid, acrylamide, methacrylamide, butyl acrylate, etc. (col. 6, lines 25-44).
Paulauskas discloses that the non-PAN copolymer units are typically addition polymers derived from any of the unsaturated (generally, olefin) monomer precursors known in the art for producing such polymers. In particular embodiments, the non-PAN copolymer units are derived from unsaturated carboxylate precursor molecules, unsaturated amide precursor molecules, or a combination thereof. The unsaturated carboxylate precursor molecule generally contains at least one carbon-carbon double bond and a carboxylic acid or carboxylic ester group, wherein the olefinic group is often bound to the carbonyl carbon atom of the carboxylic acid or carboxylic ester group. Some examples of unsaturated carboxylate precursor molecules include methyl acrylate, ethyl acrylate, propyl acrylate, butyl acrylate, methylmethacrylate, etc. (claim 47; paragraph [0046]). The PAN fiber, before oxidation, is comprised of at least 85 mol % acrylonitrile monomer units and up to 15 mol % of copolymer units, which is within the claimed range (paragraph [0047]).  
All three references are analogous art because they are from the same field of endeavor concerning polyacrylonitrile-based copolymers for carbon fiber precursors.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate butyl acrylate in the claimed amount as independently taught by Yoon and Paulauskas in Lee’s polyacrylonitrile-based copolymer with reasonable expectation of success as shown in Yoon and Paulauskas’ prior arts, and thus to arrive at the subject matter of instant claims 1, 8, 10, and 12-13.
Furthermore, it is necessary to repeat again that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
It is noted that the amount of butyl acrylate is a result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is further noted that according MPEP 2144.05 “Obviousness of Ranges”:
“Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

	Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive.
It appears that the focal Applicants argument resides that Lee’s reference teaches a composition which includes, at most, 5 weight percent of ac acrylate-based component such as a butyl acrylate. Thus, the requirements of amended claims 1 and 8 are not satisfied (remarks, pages 5-7).
In response to applicant’s argument, please see paragraph 7 above. 
Furthermore, it is noted the following.  
Nothing in the disclosure (the original specification dated 03/20/2019; tables 1-2, pages 16-18) shows any example with instantly claimed low limit of 7 parts by weight of butyl acrylate. To the contrary, all four examples 1-4 clearly disclose the amounts of from 5 to 20 parts by weight, and the comparative examples do not contain butyl acrylate at all. Therefore, it is not clear how the Applicant determined the low and upper limitations in the claims of from 7 to 20 parts of butyl acrylate because all examples do not contain any amount greater than 20 parts by weight of butyl acrylate and 7 parts by weigh and lower of butyl acrylate. 
In response to applicant’s arguments that adusting butyl acrylate to 7 to 20 parts by weight could have a considerably wider peak broadness than the case of using methyl acrylate to perform the cyclization reaction without rapid change in heat flow (remarks, page 8) it is noted that the features upon which applicant relies (i.e., wider peak broadness, rapid change in heat flow, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, it is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	          Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764